Missouri Court of Appeals
                            Southern District


MARCH 10, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33416

     Re:   TOMMY L. DANIELS,
           Movant/Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent/Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33498

     Re:   STATE OF MISSOURI,
           Respondent,
           vs.
           TIMOTHY VAUGHN BURTON,
           Appellant.

2.   Case No. SD33138

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           DARRYL E. ROBINSON,
           Defendant-Appellant.